TOWNSEND, District Judge
(orally). The merchandise herein comprises certain roses claimed as free under paragraph 587 of the act of 1894 as. “plants, trees, shrubs, etc., commonly known as 'nursery stock,’ ” and assessed for duty under the provisions of paragraph 2344 of said act- as “plants used for forcing under glass for cut flowers .or decorative purposes” at 10 per cent, ad valorem. The appraiser reported the merchandise as “forcing plants.” The single witness produced on behalf of. the importers admitted that he knew nothing about this specific importation. Upon the report of the appraiser the board Overruled the protest. The decision of the board of general appraisers is affirmed.